Title: Thomas Jefferson to William Sampson, 30 December 1816
From: Jefferson, Thomas
To: Sampson, William


          
            Sir
            Monticello Dec. 30. 16.
          
          Your favor of Nov. 30. came to hand some  time ago, and I delayed answering that I might acknolege at the same time the receipt of mr Ensors volumes which you had been so kind as to forward. that on National government with your letter of Nov. 26. were deli forwarded by mr Lovett an by Doctr Stew Stuart and delivered me a few days ago. he informed me that that on the defects of the English law, had been forgotten somewhere, I believe at his lodgings in Washington. it will come probably by some other occasion. I have barely had time to run my eye over the volume of on National government; yet I see in it proofs that the author is the scholar you represent him. it presents learned research thro’ the whole, & it is well calculated for Europe where the appeal to great opinions constitutes authority. here, you known, we shorten the process by appealing to our own opinions. be so good as to make my acknolegements to your friend the author for this mark of his attention, and to recieve my thanks for the
			 trouble you have had with the assurance of my great esteem and respect.
          
            Th: Jefferson
          
        